PLATT, District Judge.
The gentle hint which was embalmed, for the benefit of proctors pursuing admiralty practice in this district, on page 434 of 116 Fed. (The John H. Starin), seems to have had'no effect whatever upon the proctor for respondent herein. It is therefore necessary to make the suggestion more forceful and impressive, and it is fortunate that the opportunity to do so'arises in a matter when, under the existing circumstances, it is believed that justice impartial can be administered at the same moment.
Under the rules laid down in The Commander-in-Chief, 1 Wall. 50, 17 L. Ed. 609, none of the exceptions filed ought to be discussed or investigated. They are overruled, and the report of the commissioner accepted. Let a decree be entered accordingly.